Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 07/28/2022 has been entered into this application. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 and 15-16 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Styles et al. (2019/0376777 A1, previously cited reference) or, in the alternative, under 35 U.S.C. 103 as obvious over Styles et al. (2019/0376777 A1, previously cited reference).

Regarding claim 1, Styles discloses a measuring system for acquiring measurement values (fig.6) by scanning, the measuring system comprising 
an interface is a Fieldbus 322 for connecting the measuring system to a control unit a numeric controller (320) of a machine [pars. 0057-58], the machine being in the form of a machine tool (1) (fig. 1) [pars. 0001 and 0037] or a measuring machine, 
the system comprising a measuring instrument a workpiece contacting stylus 12 and/or a touch trigger probe 304 [pars. 0038 and 0057], the measuring system being designed to be arrangeable at a movement bar of the machine (fig. 1), a measurement object workpiece 6 being able to be measured using the measuring instrument [pars. 0004-5, 0016, 0041] (Styles, claim 11), the measuring instrument generating a measurement value/data when measuring the measurement object [pars. 0057-58], 
the measuring system (i.e. position measurement devices) the combination of (304 and 318) (fig. 6) comprising a controller unit (318), the controller unit (318) is also implicitly having a memory unit for storing the measurement values acquired by the measuring system [par. 0058], the controller unit (318) being able to process and store the measurement value [pars. 0044, 0055, 0057-58],
the measuring system comprising a clock time/local (controller) time/a time stamp [pars. 0014, 0046-47] is a time generator, wherein the measuring system comprises a control module implicitly included as part of (318) a sensor/interface for processing position data [pars. 0057-58], implicitly wherein the control module (318) reads a position coordinate from the machine via the interface and compares the read position coordinate with a specified coordinate target region and/or 
wherein the control module the sensor/interface for processing position data (318) compares a time of the time generator with a specified time [pars. 0057-58] and 
the control module the sensor/interface for processing position data (318) triggers a trigger signal [par. 0058, transmission considered as signal] should the control module determine that the position coordinate is located within (before that length of time has passed or not beyond a certain limit or refers to something on the inside of an object or structure or inside a period of time or before the end of (a particular period of time)) the coordinate target region [pars. 0038, 0046-48 and 0058].
In the alternative, if the Applicant argues that Styles does not anticipates the control module triggers a trigger signal should the control module determine that the position coordinate is located within the coordinate target region then in view of Styles teachings of a control module interface 318 triggers a trigger signal [par. 0058, transmission considered as signal] should the time of the time generator have reached or passed the specified time [pars. 0038, 0046-48 and 0058], then it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Styles to trigger signal should the control module determine that the position coordinate is located within the coordinate target region since this will be within the determining monitoring period of the control module in order to indicate the separation of trigger notification within or prior to reaching or passing some sort of specified time during scanning measurements. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Styles in the manner such as wherein the control module triggers a trigger signal  should the control module determine that the position coordinate is located within the coordinate target region in order to enhance and increase the accuracy of the measuring system for acquiring measurement values by scanning with high accuracy and make easy notification periods. 
Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Styles in the manner such as claimed by substitution for trigger within the coordinate target region instead of the alternative way and/or opposite adjustment to Styles teachings of trigger should the control module determine that the time of the time generator have reached or passed the specified time, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954),  
For the purposes of clarity, “should” and “within” claims are given their broadest reasonable interpretation and a claim must be read in accordance with the percepts of English grammar and words should be given their plain, ordinary meaning. In re Hyatt, 708 F2d 712, 218 USPQ 195 (Fed. Cir. 1983).  
As such, “should (indicate duty or correctness of action) ……. is located within (before that length of time has passed or not beyond a certain limit or refers to something on the inside of an object or structure or inside a period of time or before the end of (a particular period of time)) the coordinate target region, in this case, given the BRI is considered as a period prior to the exceeds of a predetermined threshold [pars. 0050] that allows for the NC to distinguish between different trigger events and act accordingly. Multiple different types of probe event information, such as that, that allows the different trigger events, to be sent to the NC.
In addition, Styles discloses a system that allowed the controller of the machine tool to record machine position data (i.e. describing the location of the touch trigger probe within the machine tool) on receipt of the SKIP signal [par. 0009]. 

As to claims 2-4, Styles also discloses a structure that is use in a measuring system (figs. 1 and 6) that is implementing limitations such as, wherein the controller unit (318) stores the trigger signal in the memory unit together with a first measurement value acquired at the time of the trigger signal, a temporal relationship between trigger signal and the first measurement value being known to the measuring system (claim 2);  wherein the controller unit (318) of the measuring system is designed to transmit the trigger signal to the control unit of the machine via the interface (claim 3); and wherein the measuring system is designed to read a first position coordinate of the measuring instrument arranged at the machine, acquired at the time of the trigger signal, from the machine, a temporal relationship between trigger signal and the first position coordinate being known to the measuring system, with the controller unit (318) of the measuring system being designed to establish a temporal relationship between the first position coordinate and the first measurement value [pars. 0037-40, 0046-48 and 0050].
As to claim 5, Styles also discloses a structure that is use in a measuring system (figs. 1 and 6) that the machine tool measures the position of the touch trigger probe in the machine coordinate system (x, y, z) at the instant the trigger signal is issued, thereby allowing (with suitable calibration) the position of a point on the surface of the object to be measured,  wherein an encoder measurements provide “machine position data” in the machine coordinate system (x, y, z). A numerical controller (NC) 20 of the machine tool controls (x, y, z) controls movement of the spindle 2 within the work area of the machine tool and also receives information (i.e. machine position data) from the various encoders describing the present spindle position [pars. 0002, 00037 and 0055], anticipates limitations such as, wherein proceeding from the correlation of the first measurement value with the first position coordinate, the measuring system is designed to assign position coordinates to further measurement values acquired by the measuring instrument purely by virtue of a movement speed and a movement direction of the measuring instrument during the acquisition of the measurement values being known.
As to claims 6 and 7, Styles also discloses a structure that is use in a measuring system (figs. 1 and 6) that the machine tool measures the position of the touch trigger probe in the machine coordinate system (x, y, z) at the instant the trigger signal is issued, thereby allowing (with suitable calibration) the position of a point on the surface of the object to be measured, and the system is/are set up to determine a temporal relationship between several measured values [pars. 0002, 0004, 0011 and 0037] anticipates limitations such as, wherein proceeding from the correlation of the first/initial measurement value with the first position coordinate, the measuring system is designed to assign further position coordinates to further measurement values acquired by the measuring instrument by virtue of a spatial relationship of the acquired measurement values to one another being known to the measuring system (claim 6); and wherein proceeding from the correlation of the first/initial measurement value with the first position coordinate, the measuring system is designed to assign further position coordinates to further measurement values acquired by the measuring instrument by virtue of a temporal relationship of the acquired measurement values to one another being known to the measuring system [pars. 0038 and 0055] (fig. 8).
For the purposes of clarity, Styles that the numeric controller 220 also includes a memory store or buffer 224 that stores a rolling series of machine position data (i.e. data indicating the position of the touch trigger probe in the machine coordinates) at know times relative to a Master Clock [par. 0055], that is, events, of a similar kind or related nature coming one after another that will includes first/initial position coordinate and followed by another.
As to claim 8, Styles also discloses a structure that is use in a measuring system (figs. 1 and 6) that measure the surface of the object in a a so-called non-contact probe [par. 0064], anticipates wherein the measuring instrument a workpiece contacting stylus 12 and/or a touch trigger probe 304 [pars. 0038 and 0057] is designed as a measuring instrument that operates in contactless fashion.
As to claim 9, Styles also discloses wherein the interface is in the form of a standardized interface is wherein an industrial Ethernet or Fieldbus connection [pars. 0012, 0042, 0044 and 0058]
As to claim 10, Styles also discloses wherein the machine is designed to stop a bar movement on the basis of the trigger signal [pars. 0002 and 0040].
As to claim 11, Styles also discloses wherein the control unit of the machine stores a bar position at the time of reception of the trigger signal in a memory module of the machine in readable fashion [pars. 0044, 0057 and 0061].
As to claim 12, Styles discloses a measuring system for acquiring measurement values (fig.6) by scanning, the measuring system comprising 
an interface is a Fieldbus 322 for connecting the measuring system to a control unit a numeric controller (320) of a machine [pars. 0057-58], the machine being in the form of a machine tool (1) (fig. 1) [pars. 0001 and 0037] or a measuring machine, 
the system comprising a measuring instrument a workpiece contacting stylus 12 and/or a touch trigger probe 304 [pars. 0038 and 0057], the measuring system being designed to be arrangeable at a movement bar of the machine (fig. 1), a measurement object workpiece 6 being able to be measured using the measuring instrument [pars. 0004-5, 0016, 0041] (Styles, claim 11), the measuring instrument generating a measurement value/data when measuring the measurement object [pars. 0057-58], 
the measuring system (i.e. position measurement devices) the combination of (304 and 318) (fig. 6) comprising a controller unit (318), the controller unit (318) is also implicitly having a memory unit for storing the measurement values acquired by the measuring system [par. 0058], the controller unit (318) being able to process and store the measurement value [pars. 0044, 0055, 0057-58],
the measuring system comprising a clock time/local (controller) time/a time stamp [pars. 0014, 0046-47] is a time generator, wherein the measuring system comprises a control module implicitly included as part of (318) a sensor/interface for processing position data [pars. 0057-58], 
wherein the control module the sensor/interface for processing position data (318) compares a time of the time generator with a specified time [pars. 0057-58], and 
the control module interface 318 triggers a trigger signal [par. 0058, transmission considered as signal] should the time of the time generator have reached or passed the specified time [pars. 0038, 0046-48 and 0058].
As to claims 15-16, Styles discloses limitations such as, wherein the position coordinate is stored in the memory unit before acquiring measurement values [pars. 0044, 0055, 0057 and 0061].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Styles et al. (2019/0376777 A1, previously cited reference) in view of Crampton (6,611,617 B1).

As to claims 13-14, Styles teaches of a structure that is use in a measuring system (figs. 2 and 3) that measure the surface of the object with a contact probe (12) wherein the measuring instrument stylus 12 [par. 0019-20] is designed as a measuring instrument that operates in contact fashion.
Styles is silent regarding incorporating a non-contact measuring instrument such as measuring instrument that is an optical measuring instrument.
Crampton from the same field of endeavor teaches of incorporating non-contact measuring instrument that is an optical measuring instrument a probe 3 (col. 8, lines 3-15) (figs. 1-2, 3(a) and 4-5(a)(col. 9, lines 5-col. 10, line 47) to a contact measuring instrument in order to enhance and increase the accuracy the measuring system for acquiring measurement values by scanning with high accuracy (col. 18, lines 30-39). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Styles by incorporating a non-contact measuring instrument such as measuring instrument that is an optical measuring instrument in order to enhance and increase the accuracy the measuring system for acquiring measurement values by scanning with high accuracy (col. 18, lines 30-39), as per the teachings of Crampton.

Response to Arguments
Applicant’s arguments/remarks, filed on 11/14/2022, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) being used in the current rejection. 
As to the newly added claims, upon consideration the newly added claims are rejected as explained above.







 Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art measuring system for acquiring measurement values by scanning.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886